PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the trial court's November 16, 2017 final order denying Telamour's motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), rendered in Case No. 2008-CF-008205, in the Circuit Court in and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).
PETITION GRANTED.
TORPY and EISNAUGLE, JJ., concur.
EDWARDS, J., concurs in result only.